3/2/2017 RIF Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. 19625X102 Colony Starwood Homes JP Morgan Chase Securities JP Morgan Chase Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; Deutsche Bank Securities Inc.; Morgan Stanley & Co. LLC; Citigroup Global Markets Inc.; Goldman Sachs & Co.; Wells Fargo Securities LLC Morgan Stanley $13,000,000 $305,078 $652,498,958 $32 $34 $0.98 1/18/2017 RIF Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. Japan Prime Realty Investment Corp. SMBC Nikko Securities Inc. Mizuho Securities Co Ltd; Nomura Securities Co Ltd; Mitsubishi UFJ Morgan Stanley Securities; SMBC Nikko Securities Inc; Daiwa Securities Co Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥1,267,069,440 $92,155 ¥20,898,304,000 ¥425,152 ¥455,500 ¥13,888 1/18/2017 RIF Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. Japan Prime Realty Investment Corp. Mizuho Trust & Banking Co. Mizuho Securities Co Ltd; Nomura Securities Co Ltd; Mitsubishi UFJ Morgan Stanley Securities; SMBC Nikko Securities Inc; Daiwa Securities Co Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥1,267,069,440 $92,155 ¥20,898,304,000 ¥425,152 ¥455,500 ¥13,888 5/3/2017 RIF Global Real Estate Securities Fund GUI1 Morgan Stanley Investment Management Inc. 42225P501 Healthcare Trust of America, Inc. Wachovia Capital Markets LLC Wells Fargo Securities; J.P. Morgan; Morgan Stanley Morgan Stanley $17,100,000.00 $419,805.00 $1,353,750,000 $27.503 $29.840 $0.9975
